DETAILED ACTION
Acknowledgements
In the reply filed June 2, 2021, the applicant amended claims 1 and 11.   
The applicant cancelled claim 20
Currently claims 1-9, 22-13, 15-28, and 30 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 22-13, 15-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita (U.S. Patent No. 10, 415,562).
Regarding Claim 1, Kajita discloses a method of operating a plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units including a hydraulic fracturing pump (152) to pump fracturing fluid into a wellhead (105) and an 
Receiving, via a supervisory controller (160) one or more rate ramp signals (Column 7: lines 21-37) indicative of a rate ramp operational mode to control a flow rate associated with pumping fracturing fluid into a wellhead (105); 
Receiving, via the supervisory controller (160), one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into the wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate, a maximum flow rate, a target pressure, or a pressure range for fracturing fluid supplied to the wellhead (105); 
Determining, via the supervisory controller (160), whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 2: lines 13-30); 
Initiating operation of at least some of the plurality of hydraulic fracturing units (150)(Column 9: lines 17-44); 
Increasing (via throttle control) a flow rate from the at least some of the hydraulic fracturing units according to a controlled increasing flow rate schedule toward the one or more of the target flow rate or the target pressure, the controlled increasing flow rate schedule causing operation of the hydraulic fracturing units such that a flow rate of fracturing fluid does not exceed the maximum flow rate and a fracturing fluid pressure substantially remains within the pressure range (Column 9: Lines 17-44); 

receiving one or more signals (Column 7: lines 21-37) indicative of a blender (Column 1: lines 15-32) output upstream of the plurality of hydraulic fracturing units (150); and controlling operation of each of the at least some hydraulic fracturing units based at least in part on the one or more signals (Column 7: lines 21-37) indicative of the blender (Column 1: lines 15-32) output; Page 51 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
One or more of: when it has been determined that the one or more of the target flow rate or the target pressure has been achieved, operating the at least some hydraulic fracturing units to maintain one or more of the target flow rate or the target pressure; when it has been determined that the target flow rate has not been achieved, generating one or more signals (Column 7: lines 21-37) indicative of a failure to achieve the target flow rate; or when it has been determined that the target pressure has not been achieved, operating the at least some hydraulic fracturing units to maintain a maximum flow rate (Column 13: lines 5-40);
Receiving, via the supervisory controller (160), one or more signals (Column 7: lines 21-37) indicative of a maximum fluid pressure at the wellhead (105); 
Monitoring fluid pressure at the wellhead (105); and 
When the fluid pressure at the wellhead (105) increases to within an upper range of the maximum fluid pressure, causing one or more of: 
Generating one or more signals (Column 7: lines 21-37) indicative of the fluid pressure being within the upper range of the maximum fluid pressure; 

Reducing the target flow rate.
Regarding Claim 2, Kajita discloses the method of claim 1, wherein one or more of: 
(1) The hydraulic fracturing units comprise a plurality of hydraulic fracturing pumps (152), each of the plurality of hydraulic fracturing pumps (152) being associated with one of the plurality of hydraulic fracturing units (150); and 
Determining whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure comprises: 
Receiving pump characteristics for each of the plurality of hydraulic fracturing pumps (152); determining a total pump flow rate by combining at least one of the pump characteristics for each of the plurality of hydraulic fracturing pumps (152); and comparing the total pump flow rate to the target flow rate (Column 13: lines 5-40); or 
(2) The plurality of pump characteristics comprises one or more of a minimum flow rate, a maximum flow rate, a harmonization range, and a pump condition for each of the plurality of hydraulic fracturing pumps (152); and Page 52 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
Determining the total pump flow rate comprises adding the maximum flow rates of each of the hydraulic fracturing pumps (152).
Regarding Claim 3, Kajita discloses the method of claim 1, further comprising: receiving one or more signals (Column 7: lines 21-37) indicative of a pump condition of one or more hydraulic fracturing pumps (152) of the plurality of hydraulic fracturing units 
Regarding Claim 4, Kajita discloses the method of claim 1, wherein one or more of: 
Increasing a flow rate from the at least some of the hydraulic fracturing units according to the controlled increasing flow rate schedule comprises maintaining a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units below a maximum rate of change of the flow rate until the at least some of the hydraulic fracturing units have achieved the one or more of the target flow rate or the target pressure; or determining the maximum rate of change of the flow rate comprises changing the maximum rate of change of the flow rate as the total flow rate increases to achieve the one or more of the target flow rate or the target pressure (Column 13: lines 5-40).
Regarding Claim 5, Kajita discloses the method of claim 4, further comprising: receiving one or more signals (Column 7: lines 21-37) indicative fluid pressure at the wellhead (105); and Page 53 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
Determining the maximum rate of change of the flow rate based at least in part on the one or more signals (Column 7: lines 21-37) indicative of the fluid pressure at the wellhead (105) (Column 13: lines 5-40).
Regarding Claim 6, Kajita discloses the method of claim 1, further comprising receiving one more signals (Column 7: lines 21-37) indicative of fluid pressure and determining whether a well screen-out or an over-pressure (condition exists; and 
Wherein one or more of: 
When one or more of a well screen-out or an over-pressure condition exists, the method further comprises generating one or more signals (Column 7: lines 21-37) indicative of the one or more of the well screen- out or the over-pressure condition; or 
When one or more of a well screen-out or an over-pressure condition exists, the method further comprises ceasing increasing of the flow rate from the at least some of the hydraulic fracturing units (Column 18: lines 13-24).
Regarding Claim 7, Kajita discloses the method of claim 1, further comprising: receiving one or more signals (Column 7: lines 21-37) indicative of a total flow rate of the at least some of the hydraulic fracturing units; 
Determining whether the total flow rate is decreasing relative to the target flow rate; and 
One of: 
When it has been determined that the total flow rate is decreasing relative to the target flow rate, increasing the flow rate to substantially maintain the target flow rate; or 
When it has been determined that the total flow rate is substantially equal to the target flow rate, maintaining the target flow rate (Column 13: lines 5-40).
Regarding Claim 8, Kajita discloses the method of claim 1, wherein: 

When it has been determined that the target pressure has not been achieved, the method further comprises: 
Determining whether a maximum total flow rate has been achieved; and 
One of: 
When the maximum total flow rate has been achieved, maintaining the maximum total flow rate; or 
When the maximum total flow rate has not been achieved, increasing flow rates of the at least some hydraulic fracturing units to achieve the maximum total flow rate (Column 13: lines 5-40).	
Regarding Claim 9, Kajita discloses the method of claim 8, wherein one or more of: 
(1) When the maximum total flow rate has not been achieved, the method further comprises maintaining a fluid pressure at the wellhead (105) within a pressure differential of the fluid pressure by one of increasing the total flow rate to increase the fluid pressure at the wellhead (105) to be within the pressure differential or decreasing the total flow rate to decrease the fluid pressure at the wellhead (105) to be within the pressure differential; or 
(2) Receiving the one or more perational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises receiving a maximum flow rate; and Page 55 of 69 51289910v1Track 1 Non-Provisional Patent Application 

Regarding Claim 11, Kajita discloses the method of claim 1, wherein following reducing the target flow rate, when the fluid pressure at the wellhead (105) falls below a lower range of the maximum fluid pressure, the method further comprises increasing the flow rate provided by the at least some of the hydraulic fracturing units until the fluid pressure at the wellhead (105) returns to within the upper range of the maximum fluid pressure (Column 13: lines 5-40).
Regarding Claim 12, Kajita discloses the method of claim 1, wherein the method comprises a first mode of operation, and the method further comprises: 
Receiving, via the supervisory controller (160), one or more signals (Column 7: lines 21-37) indicative of ceasing the first mode of operation; and 
Causing the at least some hydraulic fracturing units to continue to operate at flow rates substantially the same as flow rates at a time of receipt of the one or more signals (Column 7: lines 21-37) indicative of ceasing the first mode of operation.
Regarding Claim 13, Kajita discloses the method of claim 1, further comprising: 
Receiving one or more signals (Column 7: lines 21-37) indicative of a pressure associated with an output of each of the hydraulic fracturing pumps (152) of the at least some hydraulic fracturing units; and 
Controlling operation of each of the at least some hydraulic fracturing units based at least in part on the one or more signals (Column 7: lines 21-37) indicative of the pressure associated with the output of each of the hydraulic fracturing pumps (152).
Regarding Claim 15, Kajita discloses the method of claim 1, wherein the method comprises one or more stages of pumping fracturing fluid into the wellhead (105), the method further comprising: Page 57 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
Receiving, via the supervisory controller (160), one or more signals (Column 7: lines 21-37) indicative of completion of the one or more stages; and 
Based at least in part on the one or more signals (Column 7: lines 21-37) indicative of completion of the one or more stages, decreasing the flow rate from the at least some of the hydraulic fracturing units according to a controlled decreasing flow rate schedule toward no flow of the fracturing fluid from the at least some of the hydraulic fracturing units (Column 13: lines 5-40).
Regarding Claim 16, Kajita discloses the method of claim 1, wherein determining whether the at least some of the hydraulic fracturing units have achieved the one or more of the target flow rate or the target pressure comprises: 
Receiving, via the supervisory controller (160), one or more sensor signals (Column 7: lines 21-37) indicative of one or more of a flow rate achieved by each of the at least some hydraulic fracturing units or a pressure achieved by the at least some of the hydraulic fracturing units; and 
One or more of: combining the one or more of the flow rate achieved by each of the at least some hydraulic fracturing units to determine a total flow rate or combining the pressure achieved by each of the hydraulic fracturing units to determine a total pressure; or 
Comparing one or more of the total flow rate or the total pressure to the one or more of the target flow rate or the target pressure (Column 13: lines 5-40).
Regarding Claim 17, Kajita discloses a hydraulic fracturing control assembly to operate a plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units including a hydraulic fracturing pump (152) to pump51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38)fracturing fluid into a wellhead (105) and an internal combustion engine (154)  to drive the hydraulic fracturing pump (152), the hydraulic fracturing control assembly comprising: an input device (168) configured to facilitate communication of: 
Rate ramp signals (Column 7: lines 21-37) indicative of a rate ramp operational mode to control a flow rate associated with pumping fracturing fluid into a wellhead (105); and 
Operational parameters (Column 9: line 63 - Column 10: line 14) to a supervisory controller (160), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate, a maximum flow rate, a target pressure, or a pressure range for fracturing fluid supplied to the wellhead (105); 
One or more sensors (203, 204, 207, 209, 211) configured to generate one or more sensor signals (Column 7: lines 21-37) indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid; and 
S supervisory controller (160) in communication with one or more of the plurality of hydraulic fracturing units (150), the input device (168), or the one or more sensors (203, 204, 207, 209, 211), the supervisory controller (160) being configured to: 
Receive one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more 
Receive one or more signals (Column 7: lines 21-37) indicative of a blender (Column 1: lines 15-32) output upstream of the plurality of hydraulic fracturing units (150); and 
Determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure; 
Increase a flow rate from at least some of the hydraulic fracturing units according to a controlled increasing flow rate schedule toward the one or more of the target flow rate or the target pressure, the controlled increasing flow rate schedule causing operation of the hydraulic fracturing units such that a flow rate of fracturing fluid does not exceed the51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38)maximum flow rate and a fracturing fluid pressure substantially remains within the pressure range (Column 13; lines 5-40); 
Determine, based at least in part on the one or more sensor signals (Column 7: lines 21-37) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the at least some of the hydraulic fracturing units have achieved the one or more of the target flow rate or the target pressure; 
Control operation of each of the at least some hydraulic fracturing units based at least in part on the one or more signals (Column 7: lines 21-37) indicative of the blender (Column 1: lines 15-32) output;.and 
One or more of: when it has been determined that the one or more of the target flow rate or the target pressure has been achieved, operate the at least some hydraulic fracturing units to maintain one or more of the target flow rate or the target pressure; 

When it has been determined that the target pressure has not been achieved, operate the at least some hydraulic fracturing units to maintain a maximum flow rate (Column 13; lines 5-40).
Regarding Claim 18, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein: 
The hydraulic fracturing units comprise a plurality of hydraulic fracturing pumps (152), 
Each of the plurality of hydraulic fracturing pumps (152) being associated with one of the plurality of hydraulic fracturing units (150); and 
The supervisory controller (160) is configured to: receive pump characteristics for each of the plurality of hydraulic fracturing pumps (152); Page 60 of 69 51289910v1Track I Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
Determine a total pump flow rate by combining at least one of the pump characteristics for each of the plurality of hydraulic fracturing pumps (152); and 
Compare the total pump flow rate to the target flow rate to determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 13; lines 5-40).
Regarding Claim 19, Kajita discloses the hydraulic fractring control assembly of claim 18, wherein: 

The supervisory controller (160) is configured to add the maximum flow rates of each of the hydraulic fracturing pumps (152) to determine the total pump flow rate (Column 13; lines 5-40).
Regarding Claim 20, Kajita discloses the hydraulic fracturing system of claim 17, wherein the supervisory controller (160) is configured to one or more of: 
Receive one or more signals (Column 7: lines 21-37) indicative of a pump condition of one or more hydraulic fracturing pumps (152) of the plurality of hydraulic fracturing units (150); 
Determine a maximum flow rate for each of the one or more hydraulic fracturing pumps (152) based at least in part on the one or more signals (Column 7: lines 21-37) indicative of a pump condition of the one or more hydraulic fracturing pumps (152); or 
Maintain a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units below a maximum rate of change of the flow rate until the atAttorney Docket No.: 111350.0071.5 (38) least some of the hydraulic fracturing units have achieved the one or more of the target flow rate or the target pressure (Column 13; lines 5-40).
Regarding Claim 21, Kajita discloses the hydraulic fracturing system of claim 20, wherein the supervisory controller (160) is configured to one or more of: 
Change the maximum rate of change of the flow rate as the total flow rate increases to achieve the one or more of the target flow rate or the target pressure to determine the maximum rate of change of the flow rate; or 

Regarding Claim 22, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein the supervisory controller (160) is further configured to: determine whether a well screen-out or an over-pressure condition exists based at least in part on the receiving the one more signals (Column 7: lines 21-37) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid; and Page 62 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
when one or more of a well screen-out or an over-pressure condition exists, the supervisory controller (160) is configured to one or more of: generate one or more signals (Column 7: lines 21-37) indicative of the one or more of the well screen-out or the over-pressure condition; or cease increasing of the flow rate from the at least some of the hydraulic fracturing units (Column 18: lines 13-24).
Regarding Claim 23, Kajita discloses the hydraulic fracturing control assembly of claim 22, wherein: 
the one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises a target pressure for fracturing fluid supplied to the wellhead (105); and 

Determine whether a maximum total flow rate has been achieved; and 
One of: 
When the maximum total flow rate has been achieved, maintain the maximum total flow rate; or 
When the maximum total flow rate has not been achieved, one or more of: increase flow rates of the at least some hydraulic fracturing units to achieve the maximum total flow rate; 
Maintain a fluid pressure at the wellhead (105) within a pressure differential of the fluid pressure by one of increasing the total flow rate to increase the fluid pressure at the wellhead (105) to be within the pressure Page 63 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) differential or decreasing the total flow rate to decrease the fluid pressure at the wellhead (105) to be within the pressure differential (Column 13: lines 5-40).
Regarding Claim 24, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein the supervisory controller (160) is configured to: 
Determine, based at least in part on the one more signals (Column 7: lines 21-37) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the total flow rate is decreasing relative to the target flow rate; and 
One of: 
When it has been determined that the total flow rate is decreasing relative to the target flow rate, increase the flow rate to substantially maintain the target flow rate; or 

Regarding Claim 25, Kajita discloses the hydraulic fracturing control assembly of claim 24, wherein the one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises a maximum flow rate, and the supervisory controller (160) is configured to maintain the flow rate from the at least some of the hydraulic fracturing units below the maximum flow rate to increase the flow rate from the at least some of the hydraulic fracturing units (Column 13: lines 5-40).
Regarding Claim 26, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein: 
The operational parameters (Column 9: line 63 - Column 10: line 14) comprise a maximum fluid pressure at the wellhead (105); Page 64 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
The supervisory controller (160) is configured to monitor fluid pressure at the wellhead (105); and 
When the fluid pressure at the wellhead (105) increases to within an upper range of the maximum fluid pressure, the supervisory controller (160) is configured to one or more of: 
Generate one or more signals (Column 7: lines 21-37) indicative of the fluid pressure being within the upper range of the maximum fluid pressure; 
Reduce a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units; or reduce the target flow rate, wherein following reducing the target flow rate, when the fluid pressure at the wellhead (105) falls below a lower range 
Regarding Claim 27, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein the hydraulic fracturing control assembly is configured to operate according to a first mode of operation, and the supervisory controller (160) is configured to: receive one or more signals (Column 7: lines 21-37) indicative of ceasing the first mode of operation; and 
Cause the at least some hydraulic fracturing units to continue to operate at flow rates substantially the same as flow rates at a time of receipt of the one or more signals (Column 7: lines 21-37) indicative of ceasing the first mode of operation (Column 13: lines 5-40).
Regarding Claim 28, Kajita discloses the hydraulic fracturing control assembly of claim 17, wherein: Page 65 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
The one or more signals (Column 7: lines 21-37) indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid comprise one or more signals (Column 7: lines 21-37) indicative of a pressure associated with an output of each of the hydraulic fracturing pumps (152) of the at least some hydraulic fracturing units; and 
The supervisory controller (160) is configured to control operation of each of the at least some hydraulic fracturing units based at least in part on the one or more signals 
Regarding Claim 30, Kajita discloses a hydraulic fracturing system comprising: a plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units including a hydraulic fracturing pump (152) to pump fracturing fluid into a wellhead (105) and an internal combustion engine (154) to drive the hydraulic fracturing pump (152); 
An input device (168) configured to facilitate communication of: 
Rate ramp signals (Column 7: lines 21-37) indicative of a rate ramp operational mode to control a flow rate associated with pumping fracturing fluid into a wellhead (105); and Page 66 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
Operational parameters (Column 9: line 63 - Column 10: line 14) to a supervisory controller (160), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate, a maximum flow rate, a target pressure, or a pressure range for fracturing fluid supplied to the wellhead (105); 
one or more sensors (203, 204, 207, 209, 211) configured to generate one or more sensor signals (Column 7: lines 21-37) indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid; and 
A supervisory controller (160) in communication with one or more of the plurality of hydraulic fracturing units (150), the input device (168), or the one or more sensors (203, 204, 207, 209, 211), the supervisory controller (160) being configured to: 
Receive one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more 
Receive one or more signals (Column 7: lines 21-37) indicative of a blender (Column 1: lines 15-32) output upstream of the plurality of hydraulic fracturing units (150); 
Determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure; increase a flow rate from at least some of the hydraulic fracturing units according to a controlled increasing flow rate schedule toward the one or more of the target flow rate or the target pressure, the controlled increasing flow rate schedule causing operation of the hydraulic fracturing units such that a flow rate of fracturing fluid does not exceed the maximum flow rate and a fracturing fluid pressure substantially remains within the pressure range; 
Determine, based at least in part on the one or more sensor signals (Column 7: lines 21-37) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the at least some of the hydraulic fracturing units have achieved the one or more of the target flow rate or the target pressure; 
Control operation of each of the at least some hydraulic fracturing units based at least in part on the one or more signals (Column 7: lines 21-37) indicative of the blender (Column 1: lines 15-32) output; and Page 67 of 69 51289910v1Track 1 Non-Provisional Patent Application Attorney Docket No.: 111350.0071.5 (38) 
One or more of: 

When it has been determined that the target flow rate has not been achieved, generate one or more signals (Column 7: lines 21-37) indicative of a failure to achieve the target flow rate; or 
When it has been determined that the target pressure has not been achieved, operate the at least some hydraulic fracturing units to maintain a maximum flow rate (Column 13: lines 5-40).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-30, the applicant argues that the invention of Kajita fails to disclose signals indicative of a blender output or controlling operation of hydraulic fracturing units based at least in part on those signals and controlling operation of each of each of the at least some hydraulic fracturing units based at least in part on the one or more signals indicative of blender output. 
The examiner respectfully submits that Kajita states that “during such operations, the fluid conduits and/or the manifold distributes low -pressure fluid from a mixer, a blender, and/or other sources among the pumps and combines pressurized fluid from the pumps for injection into the well.” and that while this does not specifically state which characteristics of a blender’s output or operation are measured, the limitation only a blender output, meaning that the mere existence of a blender functioning within the system while operating with flow through it meets the limitations provided, and furthermore, that the fracturing units operating or not operating in conjunction with the operation or non-operation of the blender meets the limitation of controlling operation of said fracturing units based on the blender output. 
The applicant also argues that Kajita does not teach the step of “when the fluid pressure at the wellhead increases to within an upper range of the maximum fluid pressure [at the wellhead]”  
The examiner respectfully submits that Kajita teaches (Column 7: lines 21-37) of the signal representative of fluid pressure, which would inherently include a measurement of a fluid pressure within an upper range of the maximum fluid pressure, and that Kajita further teaches of monitoring maximum operating pressure (Column 12: line 52  - Column 13: line 4) in order to control the flow rates, which would inherently include the ability to decrease said flow rates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679